 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 432 
In the House of Representatives, U. S.,

May 13, 2009
 
RESOLUTION 
Providing for passage of the bill (H.R. 2101) to promote reform and independence in the oversight of weapons system acquisition by the Department of Defense, and for other purposes. 
 
 
That upon adoption of this resolution, the House shall be considered to have: (1) passed the bill (H.R. 2101) to promote reform and independence in the oversight of weapons system acquisition by the Department of Defense, as amended by the committee amendment in the nature of a substitute recommended by the Committee on Armed Services now printed in the bill; (2) taken from the Speaker’s table S. 454; (3) adopted an amendment in the nature of a substitute consisting of the text of H.R. 2101 as passed by the House pursuant to this resolution; (4) passed such bill, as amended; and (5) insisted on its amendment and requested a conference with the Senate thereon.  
 
Lorraine C. Miller,Clerk.
